Case: 18-40127      Document: 00515011445         Page: 1    Date Filed: 06/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-40127                            FILED
                                  Summary Calendar                      June 26, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
JOHN PRIESTER, JR.; BETTIE PRIESTER,

              Plaintiffs - Appellants

v.

JP MORGAN CHASE BANK, N.A.; JP MORGAN CHASE & COMPANY;
LONG BEACH MORTGAGE COMPANY; ALAMO TITLE COMPANY;
CRISTOBAL M. GALINDO, P.C.; GALINDO LAW & TITLE; GALINDO
CRISTOBAL TITLE SERVICES; CRISTOBAL M. GALINDO; KRISTEN L.
TINSLEY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CV-641


Before JOLLY, COSTA, and HO, Circuit Judges.
GREGG COSTA, Circuit Judge:*
       Erie guesses are just that—guesses. Hopefully we get them right, but
sometimes we get them wrong.             When our prediction about what a state
supreme court would do turns out to be wrong years after the federal litigation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40127      Document: 00515011445     Page: 2   Date Filed: 06/26/2019



                                  No. 18-40127
ends, can the losing litigant reopen the federal case? This appeal poses that
question.
      John and Bettie Priester were on the losing end of what turned out to be
an incorrect Erie guess.     Back in 2013, we affirmed the dismissal of the
Priesters’ case, holding that a four-year statute of limitations barred their
attempt to avoid a home-equity lien under section 50(a)(6) of the Texas
Constitution. Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 671, 674
(5th Cir. 2013). But three years later, the Supreme Court of Texas interpreted
Texas law differently. Wood v. HSBC Bank USA, N.A., 505 S.W.3d 542, 547
(Tex. 2016) (“[N]o statute of limitations applies to an action to quiet title on an
invalid home-equity lien.”). Wood “made plain that our ‘Erie guess’ in Priester
was wrong.” Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 600 (5th Cir.
2017).
      The Priesters filed a Rule 60(b) motion to vacate the final judgment
dismissing their claims, relying on the clarification of Texas law as the “reason
that justifies relief.” FED. R. CIV. P. 60(b)(6). The district court denied the
motion, a decision we review for abuse of discretion. Hall v. Louisiana, 884
F.3d 546, 549 (5th Cir. 2018).
      There was none. For one thing, we see no abuse of discretion in the
district court’s reasoning that the Priesters unreasonably delayed by waiting
until fifteen months after Wood to try and vacate the judgment. See FED. R.
CIV. P. 60(c) (“A motion made under Rule 60(b) must be made within a
reasonable time . . . .”).
      We will not belabor the timeliness question because the district court
had another straightforward reason to deny the motion. Relief under Rule
60(b)(6)—the catch-all provision of 60(b), and the one in which the Priesters
seek refuge—is appropriate only in “extraordinary circumstances.” U.S. ex rel.
Garibaldi v. Orleans Parish Sch. Bd., 397 F.3d 334, 337 (5th Cir. 2005). The
                                        2
    Case: 18-40127     Document: 00515011445     Page: 3   Date Filed: 06/26/2019



                                  No. 18-40127
“general rule” is that a change in decisional law “will not normally constitute
an extraordinary circumstance, and cannot alone be grounds for relief from a
final judgment pursuant to Rule 60(b).” Batts v. Tow-Motor Forklift Co., 66
F.3d 743, 748, 750 (noting this general rule “has greater force in an Erie case”).
That principle reflects that the interest in getting the law “right” must
sometimes give way to an even stronger interest in finality. See Seven Elves,
Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981) (emphasizing “the great
desirability of preserving the principle of the finality of judgments”). If a
“change in law” automatically allowed the reopening of federal cases, then
anytime the Supreme Court resolved a circuit split, the courts that had taken
the view that did not prevail would have to reopen cases no matter how long
ago the judgments issued. See Garibaldi, 397 F.3d at 338.
      That being said, we have recognized that there may be situations when
a change in decisional law combines with other factors to tip the “delicate
balance between the sanctity of final judgments . . . and the incessant
command of the court’s conscience that justice be done in light of all the facts.”
Bankers Mortg. Co. v. United States, 423 F.2d 73, 77 (5th Cir. 1970); see Batts,
66 F.3d at 748 n.6. It is not apparent, however, that we have ever found such
a situation. This is not one. Since the dismissal of the Priesters’ attempt to
quiet title, the bank has obtained a foreclosure order.       The Priesters are
fighting it, and they are worried that the earlier federal judgment against them
may pose a res judicata problem. But res judicata is the ordinary result of a
final judgment, not an extraordinary circumstance warranting relief from one.
      The Priesters also argue that by granting a Rule 59(e) motion based on
Wood in Alexander, 867 F.3d at 603–04, we evinced a newfound openness to
postjudgment relief following a change in law. But they confuse motions to
alter a judgment under Rule 59(e) with motions to vacate a judgment under
Rule 60(b). Rule 59(e) motions, which must be filed much closer in time to the
                                        3
    Case: 18-40127   Document: 00515011445       Page: 4   Date Filed: 06/26/2019



                               No. 18-40127
entry of judgment (within 28 days), are not “controlled by the same exacting
substantive requirements” as Rule 60(b) motions. Lavespere v. Niagara Mach.
& Tool Works, Inc., 910 F.2d 167, 173–74 (5th Cir. 1990).           Amending a
judgment because of “an intervening change in controlling law” is well within
the scope of Rule 59(e). Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182
(5th Cir. 2012).
                                *    *       *
      The judgment is AFFIRMED.




                                     4